      4:18-cv-00554-MGL         Date Filed 10/09/18      Entry Number 64        Page 1 of 2



                         IN THE UNITED STATES DISTRICT COURT
                             DISTRICT OF SOUTH CAROLINA
                                  FLORENCE DIVISION

 NATIONAL ASSOCIATION FOR THE
 ADVANCEMENT OF COLORED                                      Civil Action No. 4:18-cv-00554-MGL
 PEOPLE, INC. by and through its
 MYRTLE BEACH BRANCH, SIMUEL
 JONES, LESLIE STEVENSON, and
 CEDRIC STEVENSON,

                 Plaintiffs,                                 FIFTH AMENDED
                                                             SCHEDULING ORDER
                 v.

 CITY OF MYRTLE BEACH, a municipal
 corporation within the State of South
 Carolina, and CITY OF MYRTLE BEACH
 POLICE DEPARTMENT, a department of
 the City of Myrtle Beach,

                 Defendants.


        Pursuant to the Federal Rules of Civil Procedure and the Local Civil Rules of this District,
the following schedule is established for this case.

1.     Motions to join other parties and amend the pleadings (Fed.R.Civ.P.16(b)(3)(A)) shall be
       filed no later than November 30, 2018.1

2.     Plaintiff(s) shall file and serve a document identifying by full name, address, and
       telephone number each person whom Plaintiff(s) expects to call as an expert at trial and
       certifying that a written report prepared and signed by the expert including all information
       required by Fed.R.Civ.P. 26(a)(2)(B) has been disclosed to other parties by December 17,
       2018.

3.     Defendant(s) shall file and serve a document identifying by full name, address, and
       telephone number each person whom Defendant(s) expects to call as an expert at trial and
       certifying that a written report prepared and signed by the expert including all information
       required by Fed.R.Civ.P. 26(a)(2)(B) has been disclosed to other parties by January 15,
       2019.

4.     Counsel shall file and serve affidavits of records custodian witnesses proposed to be
       presented by affidavit at trial no later than January 15, 2019. Objections to such


            1
            As a general rule, when no timely response is filed to any motion, the Court will grant the
     motion with the notation that it is being “granted without opposition.”
      4:18-cv-00554-MGL         Date Filed 10/09/18        Entry Number 64        Page 2 of 2



       affidavits must be made within fourteen (14) days after the service of the disclosure. (See
       Fed.R.Evid. 803(6), 902(11), or 902(12) and Local Civil Rule 16.02(D)(3)).

5.     Discovery shall be completed no later than March 15, 2019. All discovery requests shall
       be served in time for the responses thereto to be served by this date. De Bene esse
       depositions must be completed by discovery deadline. No motions relating to discovery
       shall be filed until counsel have consulted and attempted to resolve the matter as required
       by Local Civil Rule 7.02 and have had a telephone conference with Judge Lewis in an
       attempt to resolve the matter informally. The request for a telephone conference
       should be made within the time limit prescribed by local rule for filing such a
       motion. Attorneys should send a request for a telephone conference via e-mail to
       Lewis_ecf@scd.uscourts.gov.

6.     Motions in limine must be filed no later than June 28, 2019. Written responses are due
       seven (7) days thereafter.

7.     All other motions, except those to complete discovery, those nonwaivable motions made
       pursuant to Fed.R.Civ.P. 12, and those relating to the admissibility of evidence at trial,
       shall be filed on or before April 15, 2019. (Fed.R.Civ.P.16(b)(3)(A)).

8.     No later than June 14, 2019 the parties shall file and exchange Fed.R.Civ.P. 26(a)(3)
       pretrial disclosures. Within fourteen (14) days thereafter, a party shall file and exchange
       Fed.R.Civ.P. 26(a)(3) objections, any objections to use of a deposition designated by
       another party and any deposition counter-designations under Fed.R.Civ.P. 32(a)(6).

9.     Parties shall furnish the Court pretrial briefs seven (7) days prior to the date set for jury
       selection (Local Civil Rule 26.05). Attorneys shall meet at least seven (7) days prior to
       the date set for submission of pretrial briefs for the purpose of exchanging and marking
       all exhibits. See Local Civil Rule 26.07.

10.    This case is subject to being called for jury selection and/or trial on or after August 1,
       2019.



                                              s/Mary Geiger Lewis
                                              MARY GEIGER LEWIS
                                              UNITED STATES DISTRICT JUDGE
October 9, 2018
Columbia, South Carolina
